DETAILED NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,173,481. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

The present claims requires, a method for preparing a metal single-atom catalyst, comprising the steps of: (1) depositing metal single atoms to nitrogen precursor powder; and (2) mixing the metal single atom-deposited nitrogen precursor powder with a carbonaceous support and carrying out heat treatment.

The patent claim of 11,173,481 requires a method for preparing a metal single-atom catalyst, comprising: drying a water-soluble support under vacuum; depositing metal single atoms on the water-soluble support, wherein the depositing step is performed by sputtering; dispersing a support in a dispersion solvent and obtaining a support-dispersed solvent; adding the water-soluble support deposited with the metal single atoms to the support-dispersed solvent and stirring to obtain a solution containing a metal single-atom catalyst loaded on the support; and separating the metal single-atom catalyst from the solution, wherein a metal of the metal single atoms is gold or silver, wherein the water-soluble support is glucosamine, wherein the support is carbon black, wherein the dispersion solvent is anhydrous ethanol, wherein the sputtering is radio frequency (RF) magnetron sputtering, a sputtering working pressure is between 0.3 and 0.7 mTorr, an intensity of sputtering power is between 4 and 6 W, and a power density of the sputtering is between 0.05 and 0.5 W/cm2, wherein the depositing step by the sputtering is performed simultaneously with stirring the water-soluble support such that the metal single atoms are deposited uniformly over an entire surface of the water-soluble support, wherein, in the separating step, the solution containing the metal single-atom catalyst loaded on the carbon support is filtered, washed with distilled water, and dried to separate the metal single-atom catalyst loaded on the support (patent claim 1).

While the patent claim does not explicitly recite a specific form of the water-soluble support, given the water-soluble support in the patent claim would necessarily be soluble, it would be obvious to one of ordinary skill in the art to use a form, including 

Further, while the patent claim does not explicitly recite (a) using argon as a sputtering gas (present claim 6), and (b) the metal single-atom catalyst is at least one selected from a catalyst for oxygen reduction, catalyst for hydrogen generation, catalyst for carbon dioxide reduction, catalyst for oxygen generation, catalyst for hydrogen oxidation, catalyst for ammonia reduction and a catalyst for a fuel cell electrode (present claim 10), as presently claimed,  Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).

Consistent with the above underlined portion of the MPEP citation, with respect to the difference (a), attention is drawn to col. 8, lines 5-7 of the patent which discloses, the working pressure for deposition in the sputtering process was set to 0.5 mTorr using argon (Ar) gas. Therefore, it would have been obvious for one of ordinary skill in the art to use argon gas as a sputtering gas in the sputtering, and thereby arrive at the present invention from the patent.

With respect to the difference (b), attention is drawn to col. 6, lines 25-35 of the patent which discloses, the metal single-atom catalyst is selected from catalysts for polymer electrolyte membrane fuel cells (PEMFCs), catalysts for phosphoric acid fuel cells (PAFCs), catalysts for alkaline exchange membrane fuel cells (AEMFCs), catalysts for oxygen reduction reaction, catalysts for hydrogen evolution reaction, and catalysts for carbon dioxide reduction. Therefore, it would have been obvious for one of ordinary skill in the art to use the metal single-atom catalyst selected from catalysts for polymer electrolyte membrane fuel cells (PEMFCs), catalysts for phosphoric acid fuel cells (PAFCs), catalysts for alkaline exchange membrane fuel cells (AEMFCs), catalysts for oxygen reduction reaction, catalysts for hydrogen evolution reaction, and catalysts for carbon dioxide reduction, and thereby arrive at the present invention from the patent.

Specification
It is noted that the Abstract of the record discloses “The present disclosure relates to …” (emphasis added) and is more than 150 words in length. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

The disclosure is objected to because of the following informalities:
Page 1, line 15, “many attentions” should read “much attention”  
Appropriate correction is required.

Claim Objections
Claims 1-5, 7-9, and 11 are objected to because of the following informalities:
In order to provide further clarity, it is suggested to amend “to nitrogen” to “to a nitrogen” in claim 1, line 3.
It is suggested to amend “powder, before” to “powder before” in claim 2, line 3.
In order to ensure proper antecedent basis, it is suggested to amend “nitrogen precursor” to “nitrogen precursor powder” in claim 3, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “metal” to “metal single atoms” in claim 4, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “nitrogen precursor” to “nitrogen precursor powder” in claim 11, line 4.
In order to ensure proper antecedent basis, it is suggested to amend “metal” to “metal single atoms” in claim 11, line 5.
In order to ensure proper antecedent basis, it is suggested to amend “to carbonaceous” to “to the carbonaceous” in claim 11, line 12. 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al., Fe-based catalysts for oxygen reduction in proton exchange membrane fuel cells with cyanamide as nitrogen precursor and/or pore filler, 21 January 2011, Electrochimica Acta, Volume 56, pages 3276-3285, hereinafter Tian, in view of Wang et al., Preparation, characterization and catalytic performance of single-atom catalysts, 5 September 2017, Chinese Journal of Catalysis, Volume 38, pages 1528-1539, hereinafter Wang, as evidenced by Cabot: Black Pearls® 2000 carbon black, hereinafter Cabot.
Regarding claims 1 and 2, Tian teaches a method of preparing Fe/N/C catalysts (i.e., metal catalysts) (Tian, abstract; pg. 3277, section 2.1) comprising,
the first step to dissolve FeSO4·7H2O (i.e., iron salt) and CM (i.e., cyanamide, H2N-CN) in deionized water, followed by the addition of ethanol to obtain a solution (i.e., depositing metal to nitrogen precursor) (Tian, pg. 3277, section 2.1), and wherein CM was first dried in a vacuum oven at room temperature and ground into a fine powder, then FeSO4·7H2O, the fine powder of CM (i.e., nitrogen precursor powder), and the carbon support were simply placed in the ballmilling vial (i.e., depositing metal to nitrogen precursor powder) (Tian, pg. 3277, section 2.1);
then the carbon support was dispersed in this solution and the suspension was magnetically stirred (i.e., mixing the metal deposited nitrogen precursor powder with a carbonaceous support) (Tian, pg. 3277, section 2.1);
oC, and wherein the  catalyst precursor underwent pyrolysis at 950 oC (i.e., carrying out heat treatment) (Tian, pg. 3277, section 2.1).
However, Tian does not explicitly disclose wherein the metal catalyst is a metal single-atom catalyst and depositing metal single atoms. 

With respect to the difference, Wang teaches the synthesis of a single-atom Pt/graphene catalyst (i.e., a metal catalyst) (Wang, pg. 1532, right column) and dopants were deposited, wherein different elements, such as Pt, Co and In, were successfully doped in the single-atom form (Wang, pg. 1532, right column).
As Wang expressly teaches, Pt/graphene SACs (i.e., single atom catalysts) showed a much higher activity for methanol oxidation and superior CO tolerance compared with a conventional Pt/C catalyst, and the excellent electrochemical performance can be attributed to the more unsaturated 5d orbital of the single Pt atoms (Wang, pg. 1532, right column).
Wang is analogous art, as Wang is drawn to methods of synthesizing SACs (Wang, pg. 1529, left column), such as depositing single metal atoms such as Pt using sputtering (Wang, pg. 1532, right column).
In light of the motivation of using single metal atoms taught in Wang, it therefore would have been obvious to one of ordinary skill in the art to substitute the single metal atoms of Wang in for the FeSO4·7H2O of Tian, in order to have higher activity for 

Regarding claim 3, Tian further teaches wherein some of the precursors recently used are N-containing molecules, such as melamine, urea, thiourea, as nitrogen precursor (Tian, pg. 3276, right column - pg. 3277, left column).
Given that Tian discloses the nitrogen precursor that overlaps the presently claimed nitrogen precursor powder, including melamine, urea, and thiourea as nitrogen precursor (Tian, pg. 3276, right column - pg. 3277, left column), it therefore would be obvious to one of ordinary skill in the art, to use the nitrogen precursor, which is both disclosed by Tian and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 4, Tian further teaches wherein the first step was to dissolve FeSO4·7H2O and CM (i.e., the metal in step (1) is iron) (Tian, pg. 3277, section 2.1).

Regarding claim 5, Tian does not explicitly disclose wherein the deposition in step (1) is carried out through sputtering.
With respect to the difference, Wang teaches the synthesis of a single-atom Pt/graphene catalyst (Wang, pg. 1532, right column) and wherein dopants were deposited by a conventional sputtering tool (Wang, pg. 1532, right column).
As Wang expressly teaches different elements, such as Pt, Co, and In, were successfully doped in the single-atom form by this method, and Pt/graphene SACs (i.e., 
Wang is analogous art, as Wang is drawn to methods of synthesizing SACs (Wang, pg. 1529, left column), such as depositing single metal atoms such as Pt using sputtering (Wang, pg. 1532, right column).
In light of the motivation of using sputtering taught in Wang, it would have been obvious to one of ordinary skill in the art to substitute the method of sputtering dopants of Wang in for the step of dissolving FeSO4·7H2O and CM, in order to successfully deposit Pt, Co, and/or In onto the CM in the single-atom form to achieve higher activity for methanol oxidation and superior CO tolerance, and thereby arrive at the claimed invention.

Regarding claim 7, Tian further teaches wherein Black Pearls 2000 (BP) was chosen as a carbon support (Tian, pg. 3278, section 3.1.1), which is carbon black as evidenced by Cabot.

Regarding claim 9, Tian further teaches wherein the catalyst precursor underwent a first pyrolysis in argon for 30 min, in some cases followed by acid-leaching, and finally a second pyrolysis in argon for 30 min (i.e., for 0.5-1 hour, which is within the claimed range of 0.5-4 hours), and wherein the pyrolysis temperature was 950 oC in both cases (i.e., within the claimed range of 400-1000oC) (Tian, pg. 3277, section 2.1).

Regarding claim 10, Tian further teaches wherein Fe/N/C catalysts for oxygen reduction reaction were synthesized (Tian, abstract; pg. 3277-3278, section 2.2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Wang, as applied to claim 5, further in view of Yoo et al. (US 2014/0221192 A1), hereinafter Yoo, and Wen et al. (CN 108342687 A), hereinafter Wen.

Regarding claim 6, Tian does not explicitly disclose (a) wherein the sputtering is carried out by using argon as sputtering gas and an electric power intensity of 1-100 W, (b) wherein the sputtering is carried out under the conditions of a working pressure of 0.1-5 mTorr and (c) wherein the sputtering is carried out for 1-24 hours.
With respect to the difference (a), Wang teaches the synthesis of a single-atom Pt/graphene catalyst (Wang, pg. 1532, right column) and wherein dopants were deposited by a conventional sputtering tool with an Ar pressure of 50 mTorr (i.e., using argon as sputtering gas) and a plasma power of 10 W (i.e., electric power intensity of 10 W, which is within the claimed range of 1-100 W) (Wang, pg. 1532, right column).
As Wang expressly teaches different elements, such as Pt, Co, and In, were successfully doped in the single-atom form by this method, and Pt/graphene SACs (i.e., single atom catalysts) showed a much higher activity for methanol oxidation and superior CO tolerance compared with a conventional Pt/C catalyst, wherein the excellent electrochemical performance can be attributed to the more unsaturated 5d orbital of the single Pt atoms (Wang, pg. 1532, right column).

In light of the motivation of using an Ar pressure and a plasma power intensity of 10 W taught in Wang, it therefore would have been obvious to one of ordinary skill in the art to substitute the method of depositing dopants by a conventional sputtering tool with an Ar pressure and a plasma power of 10 W of Wang in for the step of dissolving FeSO4·7H2O and CM, in order to successfully deposit Pt, Co, and/or In onto the CM in the single-atom form to achieve higher activity for methanol oxidation and superior CO tolerance, and thereby arrive at the claimed invention.

With respect to the difference (b),Yoo teaches the synthesis of a carbon-supported catalyst (Yoo, [0036]-[0037]), and wherein dried glucose powder was put in a vacuum deposition apparatus and a platinum target was loaded on a sputter, initially the vacuum state was maintained at about 10-1 to 10-6 torr (i.e., working pressure of 0.001 – 100 mTorr, which encompasses the claimed range of 0.1-5 mTorr), and platinum nanoparticles were deposited by sputtering (Yoo, [0036]).
As Yoo expressly teaches, from the image of the platinum catalyst supported on the carbon support, which was prepared using platinum deposited on glucose powder by PVD (i.e., vacuum deposition, as carried out by sputtering - Tian [0036]), it can be seen that uniform platinum particles are uniformly distributed on the carbon support (Tian, [0038]; Fig. 1).

In light of the motivation of using a vacuum state maintained at about 10-1 to 10-6 torr taught in Yoo, it therefore would have been obvious to one of ordinary skill in the art to use the pressure of Yoo in the sputtering of Wang, in order to achieve uniform metal particles uniformly deposited, and thereby arrive at the claimed invention.

With respect to the difference (c), Wen teaches a noble metal single atom doping using sputtering deposition technology, taking Ar as sputtering gas (Wen, pg.2, ‘summary of the invention’), and wherein the sputtering time is 60~100 minutes (i.e., the sputtering is carried out for 1-1.67 hours, which is within the claimed range of 1-24 hours) (Wen, pg.3, paragraph 4; pg. 7, claim 7).
As Wen expressly teaches, the preparation method has high repeatability and high yield and can be large scale industrial production, and successfully prepares the film of noble metal single atom doping (Wen, pg. 3, ‘Beneficial effects’).
Wen is analogous art, as Wen is drawn to using sputtering to using sputtering deposition technology for noble metal single atom doping (Wen, pg.2, ‘summary of the invention’).
In light of the motivation of using a sputtering time of 60~100 minutes taught in Wen, it therefore would have been obvious to one of ordinary skill in the art to use the sputtering time of Wen in Wang, in order to have high repeatability, high yield, and .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Wang, as applied to claim 1, further in view of Zhao et al., Cascade anchoring strategy for general mass production of high-loading single-atomic metal-nitrogen catalysts, 20 March 2019, Nature Communications, Volume 10, Article Number 1278, pages 1-11, hereinafter Zhao.
Regarding claim 8, Tian in view of Wang teaches all of the limitations of claim 1 as rejected above. Tian further teaches wherein the nominal CM concentration in the catalyst precursor was 67 wt%, while the nominal Fe content in the catalyst precursor was varied from 0.5 to 6.6 wt% (Tian, pg. 3278, section 3.1.1).

However, Tian in view of Wang does not explicitly disclose wherein the mixing in step (2) is carried out at a weight ratio of the metal single atom-deposited nitrogen precursor powder to the carbonaceous support of 100-500:1. 

With respect to the difference, Zhao teaches preparing catalysts with metal-Nx moieties anchored on carbon support (M-NC) (Zhao, pg. 2, left column) and wherein the M-NC SACs (i.e., single atom catalysts) have metal loadings up to 12.1 wt% (Zhao, pg. 2, right column).
Zhao further teaches that benefitting from the high-loading Fe-Nx active sites and single-atomic dispersion for exposing each site, Fe-NC SAC exhibits superior OOR x sites (Zhao, pg. 8, left column).
	Although there are no explicit disclosures on the weight ratio of metal-Nx moieties to the carbon substrate as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the weight ratio of metal-Nx moieties to the carbon substrate, including over the amounts presently claimed, in order to achieve superior OOR electrocatalytic activity and durability (Zhao, pg. 7, right column), and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Wang, as applied to claim 1, further in view of Yoo, Wen, Saravanan et al., Pt nanoparticles embedded on reduced graphite oxide with excellent electrocatalytic properties, 28 May 2016, Applied Surface Science, Volume 386, pages 96-102, hereinafter Saravanan, Zhao, and Westerhaus et al., Heterogenized cobalt oxide catalysts for nitroarene reduction by pyrolysis of molecularly defined complexes, 12 May 2013, Nature Chemistry, Volume 5, pages 537-543, hereinafter Westerhaus, as evidenced by Yamazaki et al., Atomic Structure and Local Electronic States of Single Pt Atoms Dispersed on Graphene, 2018, J. Phys. Chem. C, Volume 122, pages 27292-27300, hereinafter Yamazaki.
Regarding claim 11, Tian further teaches wherein CM (i.e., nitrogen precursor powder) was first dried in a vacuum oven at room temperature and ground into a fine powder, then FeSO4·7H2O, the fine powder of CM, and the carbon support were simply placed in the ballmilling vial (i.e., depositing metal to CM) (Tian, pg. 3277, section 2.1) (i.e., vacuum drying the nitrogen precursor powder before step (1));
wherein some of the precursors recently used are N-containing molecules, such as melamine, as nitrogen precursor (Tian, pg. 3276, right column - pg. 3277, left column) (i.e., the nitrogen precursor powder is melamine);
wherein the catalyst precursor underwent a first pyrolysis in argon for 30 min, in some cases followed by acid-leaching, and finally a second pyrolysis in argon for 30 min (i.e., for 1 hour, which is within the claimed range of 1-3 hours) (Tian, pg. 3277, section 2.1).
oC.
With respect to the difference (a), Wang teaches the synthesis of a single-atom Pt/graphene catalyst (Wang, pg. 1532, right column) and wherein dopants, such as Pt (i.e., wherein the metal is platinum), were deposited by a conventional sputtering tool with an Ar pressure of 50 mTorr (i.e., using argon as sputtering gas) and a plasma power of 10 W (i.e., electric power intensity of 10 W, which is within the claimed range of 1-20 W) in the single-atom form (Wang, pg. 1532, right column), which have a size less than 2 Å (i.e., 0.2 nm) as evidenced by Yamazaki (Yamazaki, pg. 27293, Figure 1; pg. 27294, right column).
As Wang expressly teaches, elements, such as Pt, were successfully doped in the single-atom form by this method, and Pt/graphene SACs (i.e., single atom catalysts) showed a much higher activity for methanol oxidation and superior CO tolerance compared with a conventional Pt/C catalyst, wherein the excellent electrochemical 
Wang is analogous art, as Wang is drawn to methods of synthesizing SACs (Wang, pg. 1529, left column), such as depositing single metal atoms such as Pt using sputtering (Wang, pg. 1532, right column).
In light of the motivation of using sputtering with an Ar pressure and a plasma power intensity of 10 W to deposit Pt single atoms taught in Wang, it therefore would have been obvious to one of ordinary skill in the art to substitute the method of depositing Pt by a conventional sputtering tool with an Ar pressure and a plasma power of 10 W of Wang in for the step of dissolving FeSO4·7H2O and CM, in order to successfully deposit Pt onto the CM in the single-atom form to achieve higher activity for methanol oxidation and superior CO tolerance, and thereby arrive at the claimed invention.

With respect to the difference (b),Yoo teaches the synthesis of a carbon-supported catalyst (Yoo, [0036]-[0037]), and wherein dried glucose powder was put in a vacuum deposition apparatus and a platinum target was loaded on a sputter, initially the vacuum state was maintained at about 10-1 to 10-6 torr (i.e., working pressure of 0.001 – 100 mTorr, which encompasses the claimed range of 0.1-2 mTorr), and platinum nanoparticles were deposited by sputtering (Yoo, [0036]).
As Yoo expressly teaches, from the image of the platinum catalyst supported on the carbon support, which was prepared using platinum deposited on glucose powder by PVD (i.e., vacuum deposition, as carried out by sputtering - Tian [0036]), it can be 
Yoo is analogous art, as Yoo is drawn to a method for preparing a platinum catalyst supported on the carbon support (Tian, [0007]; [0036]-[0038]) with oxygen reduction reaction activity (Yoo, [0041]).
In light of the motivation of using a vacuum state maintained at about 10-1 to 10-6 torr taught in Yoo, it therefore would have been obvious to one of ordinary skill in the art to use the pressure of Yoo in the sputtering of Wang, in order to achieve uniform metal particles uniformly deposited, and thereby arrive at the claimed invention.

With respect to the difference (c), Wen teaches a noble metal single atom doping using sputtering deposition technology, taking Ar as sputtering gas (Wen, pg.2, ‘summary of the invention’), and wherein the sputtering time is 60~100 minutes (i.e., the sputtering is carried out for 1-1.67 hours, which is within the claimed range of 1-5 hours) (Wen, pg.3, paragraph 4; pg. 7, claim 7).
As Wen expressly teaches, the preparation method has high repeatability and high yield and can be large scale industrial production, and successfully prepares the film of noble metal single atom doping (Wen, pg. 3, ‘Beneficial effects’).
Wen is analogous art, as Wen is drawn to using sputtering to using sputtering deposition technology for noble metal single atom doping (Wen, pg.2, ‘summary of the invention’).
In light of the motivation of using a sputtering time of 60~100 minutes taught in Wen, it therefore would have been obvious to one of ordinary skill in the art to use the 

With respect to the difference (d), Saravanan teaches Pt nanoparticles well dispersed and with catalytic activity (i.e., Pt catalyst) (Saravanan, pg. 101, ‘Conclusion’), and the synthesis of Pt nanoparticles on the surface of Reduced Graphite Oxide (RGO) (i.e., wherein the carbonaceous support is reduced graphite oxide) (Saravanan, abstract; pg. 97, section 2.1; Fig. 1). 
As Saravanan expressly teaches, Scanning Electron Microscopy image and Transmission Electron Microscopy image shows strong interaction between the reduced graphite oxide support and particles, that reduced graphite oxide acts as an excellent support to anchor the Pt nanoparticles wherein the Pt NPs are resided on the surface of ECRGO (i.e., electrochemically reduced graphite oxide) sheets which prevent from aggregating and restacking, and the anchoring nature of highly dispersed NPs on ECRGO sheets without any agglomeration revealed a large surface area, which should exhibit higher catalytic activity (Saravanan, abstract; pg. 99, right column).
Saravanan is analogous art, as Saravanan is drawn to a method for the synthesis of Pt on the surface of Reduced Graphite Oxide (Saravanan, abstract; pg. 97, section 2.1; Fig. 1).
In light of the motivation of using reduced graphite oxide taught in Saravanan, it therefore would have been obvious to one of ordinary skill in the art to substitute the reduced graphite oxide of Saravanan in for the Black Pearls 2000 of Tian, in order to 

With respect to the difference (e), Zhao teaches preparing catalysts with metal-Nx moieties anchored on carbon support (M-NC) (Zhao, pg. 2, left column) and wherein the M-NC SACs (i.e., single atom catalysts) have metal loadings up to 12.1 wt% (Zhao, pg. 2, right column).
Zhao further teaches that benefitting from the high-loading Fe-Nx active sites and single-atomic dispersion for exposing each site, Fe-NC SAC exhibits superior OOR electrocatalytic activity and durability (Zhao, pg. 7, right column), and that such OOR performance should be from Fe-Nx sites (Zhao, pg. 8, left column).
	Although there are no explicit disclosures on the weight ratio of metal-Nx moieties to the carbon substrate as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the weight ratio of metal-Nx moieties to the carbon substrate, including over the amounts presently claimed, in order to achieve superior OOR electrocatalytic activity and durability (Zhao, pg. 7, right column), and thereby arrive at the claimed invention.

With respect to the difference (f), Westerhaus teaches combining Co(OAc)2·4H2O (i.e., a metal) with 1,10-phenanthroline (i.e., a nitrogen precursor powder) in an ethanol solution (Westerhaus, pg. 538, Figure 1), to form a cobalt(II)-amine acetate complex (i.e., depositing metal to nitrogen precursor powder), adsorbing a solution of the respective cobalt complex onto commercially available carbon (i.e., a carbonaceous support) and subsequent pyrolysis under inert conditions (Westerhaus, page 538, left column; Figure 1) and wherein the best system was obtained by performing the calcinations at 800 oC (i.e., the heat treatment is carried out at 800oC, which is within the claimed range of 700-900oC) (Westerhaus, page 538, left column; Figure 1).
As Westerhaus expressly teaches, optimization of the pyrolysis step showed that the temperature gradient and the heating time at the maximum temperature significantly influence the activity and selectivity of the catalyst, and that the best system was obtained by performing the calcinations at 800 oC for two hours (Westerhaus, page 538, left column; Figure 1).

In light of the motivation of using a temperature of 800 oC taught in Westerhaus, it therefore would have been obvious to one of ordinary skill in the art to substitute in the pyrolysis temperature of Westerhaus in Tian, in order to optimize activity and selectivity of the catalyst, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salles et al. (WO 2017/042564 A1) teaches a method for the manufacture of an oxygen reduction reaction catalyst providing a metal organic framework (MOF) material, providing a source of iron and/or cobalt and pyrolysing the MOF material together under an atmosphere comprising argon with the source of iron and/or cobalt to derive a Metal-N-C catalyst, wherein the MOF material comprises nitrogen, and wherein fine dispersions of the Fe or Co could be obtained by sputtering low amounts of Fe or Co onto MOF powders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732